ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-151, concluding that ADAM H. GLICK of BOGOTA, who was admitted to the bar of this State in 1984, should be reprimanded for violating RPC 1.15(b) (failure to safeguard funds of a third party) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
*320It is ORDERED that ADAM H. GLICK is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.